 Case 1:21-cv-00120-MN Document 43 Filed 08/20/21 Page 1 of 1 PageID #: 2051




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 VERTIGO MEDIA, INC., a Delaware
 Corporation, and REMOTE MEDIA LLC, an
 Illinois Limited Liability Corporation,
                                                   Civil Action No. 21-120-MN
                   Plaintiffs,
  v.                                               JURY TRIAL DEMANDED

  EARBUDS INC., a Delaware Corporation,

                    Defendant.



                   PLAINTIFFS’ REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1.4, Plaintiffs Vertigo Media, Inc. and Remote Media LLC

(“Plaintiffs”) request oral argument on their Motion for Preliminary Injunction (the “Motion”)

(D.I. 14). Briefing on the Motion is now complete (D.I. 15, 32, 39).




 Dated: August 20, 2021                        DUANE MORRIS LLP

                                                /s/ Tracey E. Timlin
 *Of Counsel:                                  Richard L. Renck (#3893)
                                               Tracey E. Timlin (#6469)
 Alain Villeneuve                              222 Delaware Ave., Suite 1600
 John E. Munro                                 Wilmington, Delaware 19801
 DUANE MORRIS LLP                              Tel:        302.657.4900
 190 South LaSalle Street, Suite 3700          Fax:        302.657.4901
 Chicago, IL 60603-3433                        rlrenck@duanemorris.com
 Tel.: (312) 499-6700                          ttimlin@duanemorris.com
 AVilleneuve@duanemorris.com
 JEMunro@duanemorris.com                       Counsel for Vertigo Media, Inc. and
                                               Remote Media LLC
 *admitted pro hac vice
